Matter of Alivia W. (2020 NY Slip Op 01856)





Matter of Alivia W.


2020 NY Slip Op 01856


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed Mar. 13, 2020.) 


CAF 19-00562

[*1]IN THE MATTER OF ALIVIA W., RESPONDENT-APPELLANT  MONROE COUNTY PRESENTMENT AGENCY, PETITIONER-RESPONDENT.
 Order unanimously affirmed. Counsel's motion to be relieved of assignment granted. (Appeal from Order of Family Court, Monroe County, Joan S. Kohout, J. 



MEMORANDUM AND ORDER
Juvenile Delinquent).